Citation Nr: 0505247	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  98-14 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for a 
visual field loss due to bilateral sickle cell retinopathy.

2.  Entitlement to an effective date earlier than September 
5, 1995, for a 50 percent rating for a visual field loss due 
to bilateral sickle cell retinopathy.

3.  Entitlement to an effective date earlier than July 17, 
1995, for a 30 percent rating for sickle cell disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to May 
1990.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, so that additional development 
could be undertaken.  Following attempts to complete the 
requested actions, the case was returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the Board's remand in September 2003 was to 
afford initial, yet full notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000.  This 
was attempted on remand by the VA's Tiger Remand Team located 
in Cleveland, Ohio, through its letter to the veteran of May 
14, 2004.  While such correspondence adequately advised the 
veteran of the division of responsibility between VA and 
himself with respect to obtaining Federal and non-Federal 
records, it failed to satisfactorily set forth the 
information and evidence needed to support the claims herein 
at issue; namely, restoration of a 50 percent rating for a 
visual field loss and the assignment of earlier effective 
dates for 50 and 30 percent evaluations for his visual field 
loss and for sickle cell disease, respectively.  See Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).  Rather, the May 
2004 letter references only the evidentiary requirements for 
a claim for service connection, and in no way may it be 
construed that a claim for service connection is herein at 
issue.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Here, 
the provisions of VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(2004), are not applicable.  Hence, remand for appropriate 
notice under 38 U.S.C.A. § 5103 is required for each of the 
matters now on appeal.  

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing what specific 
information and evidence are still needed 
to substantiate his claims of entitlement 
to restoration of a 50 percent rating for 
a visual field loss, and the assignment 
of earlier effective dates for 50 and 30 
percent evaluations for his visual field 
loss and sickle cell disease, 
respectively.  The veteran must be 
notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO must 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Thereafter, if additional evidence or 
information received triggers a need for 
further development, then such 
development must be undertaken as deemed 
appropriate.  That must be followed by 
the preparation of a rating decision and 
the readjudication of each of the issues 
on appeal, on the basis of all of the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.   No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


